LEASE AGREEMENT Greece, Athens 17/08/2016 Annas Nimidis hereinafter referred to as the LESSOR. -AND- BATTLERS CORP. hereinafter referred to as theLESSEE. TERMS AND CONDITIONS 1. PURPOSES:That premises hereby leased shall be used exclusively by the LESSEE for commercial purposes only and shall not be diverted to other uses. It is hereby expressly agreed that if at any time the premises are used for other purposes, the LESSOR shall have the right to rescind thiscontractwithout prejudice to its other rights under the law.
